DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-19-2020 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 09-18-2020 is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,010,127 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (6,925,657) in view of Durr (6,446,270).
Regarding claim 1, Takahashi teaches a method for forming a helmet, the method comprising:
forming a puck having an interface surface and at least one side (Fig. 15, member 22);
placing the interface surface of the puck in direct contact with a receiving surface of a cap (Fig. 15, members 81 -82);
thermally fusing the Interface surface of the puck directly to the receiving surface of the cap while contemporaneously forming an impact liner body, the impact liner body fusing to the at least one side of the puck and to a majority of the receiving surface of the cap white being formed (as discloses in col 25, lines 10-22 that the layers are integrally molded; therefore It is thermally fused together).
Takakashi does not teach using an impact liner mold to thermally fuse all of the portions of the helmet.
Durr teaches a method of using an impact liner mold to thermally fuse all of the portions of the helmet (Fig. 6, col. 8, lines 5-10).

Regarding claim 6, the combined method Takahashi-Durr discloses wherein fusing the interface further comprises thermally fusing the interface surface of the puck directly to the receiving surface of the cap to be in contiguous contact with the receiving surface of the cap (Takahashi, Fig. 15, col. 21, and lines 20-87).
Regarding claim 7, the combined method Takahashi-Durr discloses placing the interface surface of the puck comprising placing the puck proximate a front edge of the cap (as seen in Fig. 15 of Takahashi that depends on how the helmet direction that member 22 is at the front of the helmet).
Regarding claim 8, the combined method Takahashi-Durr discloses thermally fusing the interlace surface of the puck comprises exposing at least one of the at least one sides of the puck adjacent to an edge of the cap alter the impact liner body is formed (Takahashi, Fig. 15, members 34 and 20).
Regarding claim 10, the combined method Takahashi-Durr discloses placing an interface surface of the puck further comprises placing the cap over the puck such that the receiving surface of the cap is an inner surface of an external helmet cap, the inner surface facing toward an interior of the helmet (Takahashi, Fig, 15, col, 21, lines 20-67).
Regarding claim 11, Takahashi teaches a method for forming a helmet, the method comprising:

providing a cap having a receiving surface (Fig. 15, members 81-82)
placing the puck and the cap with the interface surface of the puck in direct contact with the first portion of the receiving surface of the cap (Fig 15, members 81 -82);
thermally fusing the interface surface of the puck with the first portion of the receiving surface of the cap while contemporaneously forming an impact liner body, the impact liner body and fusing the impact liner body with a second portion of the receiving surface of the cap and with the at least one side of the puck (as discloses in col 25 lines 10-22 that the layers are Integrally molded; therefore it is thermally fused together).
Takahashi does not teach using an impact liner mold to thermally fuse all of the portions of the helmet.
Durr teaches a method of using an impact liner mold to thermally fuse all of the portions of the helmet (Fig 6, col. 6, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the method of Takahashi, by using the impact liner mold, as taught by Durr, in order to exceed all standards for helmet manufacturing.
Regarding claim 13, the combined method Takahashi-Durr discloses placing the puck and the cap such that the receiving surface of the cap is an inner surface of an external helmet cap, the inner surface facing toward an interior of the helmet (Takahashi, Fig 15, col. 21, lines 20-87).
Claim 3 is/are rejected, to the degree of definite, under 35 U.S.C. 103 as being unpatentable over Takahashi et al (6,925,657) and Durr (6,446,270) as applied to claim 1 above, and further in view of Miyajima et al. (5,943,706).
Regarding claim 3, the combined method Takahashi-Durr teaches all of the limitations of claim 3 except thermally fusing the interface surface comprises forming the impact liner body having a first density less than a density of the puck.
Miyajima teaches a helmet having thermally fusing the interface surface comprises forming the impact liner (Fig. 3, member 22, col. 4, lines 61 -87) having a first density less than a density of the puck (Fig, 3, member 21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the combined method Takahashi-Durr by using the different layer density, as taught by Miyajima, in order to improve the shock absorbing performance.
Claim 4 is/are rejected, to the degree of definite, under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (6,925,657) and Durr (6,446,270) as applied to claim 1 above, and further in view of Chilson et al. (8,683,617).
Regarding claim 4, the combined method Takahashi-Durr teaches all of the limitations of claim 4 except the puck and the impact liner body comprise expanded polystyrene (EPS), and the cap comprises polycarbonate.
Chilson teaches a method of forming a helmet comprising a puck comprising expanded polystyrene (Fig 2B, member 114 and 124, col. 2, lines 57-60) and the cap comprising polycarbonate (Fig. 2B, member 122, col. 2, lines 55-57).

Claim 5 is/are rejected, to the degree of definite, under 35 U.S.C, 103 as being unpatentable over Takahashi et al (6,925,657), Durr (6,446,270), and Chilson et al. (8,683,817) as applied to claim 4 above, and further in view of Miyajima et al. (5,943,706).
Regarding claim 5, the combined method Takahashi-Durr-Chilson teaches all of the limitations of claim 4 except thermally fusing the interface surface comprises forming the impact liner having a first density less than a density of the puck and a first thickness substantially equal to a thickness of the puck, and thermally fusing the interface surface further comprises fusing the at least one side of the puck to the impact liner body. However, Takahashi further teaches the impact liner body has a thickness substantially equal to a thickness of the puck (Fig 15, member 35).
Miyajima teaches a helmet having thermally fusing the interface surface comprises forming the impact liner (Fig. 3, member 22, col. 4, lines 61 -67) having a first density less than a density of the puck (Fig. 3, member 21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the combined method Takahashi-Durr by using the different layer density, as taught by Miyajinia, in order to improve the shock absorbing performance.

Claims 9 and 12 is/are rejected, to the degree of definite, under 35 U.S.G, 103 as being unpatentable over Takahashi et al. (6,925,657) and Durr (6,446,270) as applied to claims 1 and 11 above, and further in view of Lowe (2015/0187086).
Regarding claims 9 and 12, the combined method Takahashi-Durr teaches all of the limitations of claims 1 and 11 except the receiving surface of the cap is an outer surface of a multi-liner rotation cap, the outer surface facing away from an interior of the helmet.
Lowe teaches a helmet having the receiving surface of the cap is an outer surface of a multi- liner rotation cap, the outer surface facing away from an interior of the helmet (Fig 3, paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the combined method Takahashi-Durr by using the liner, as taught by Lowe, in order to reduce movement and vibration during an impact.
Claims 14-15 and 18-20 is/are rejected, to the degree of definite, under 35 U.S.G, 103 as being unpatentable over Takahashi et al. (6,925,657) in view of Durr (6,446,270) and Miyajima et al. (5,943,708).
Regarding claim 14, Takahashi teaches a helmet, comprising: a cap having a receiving surface comprising a first portion and a second portion adjacent to the first portion (Fig 15, members 81-82);
a puck having an interface surface and at least one side (Fig, 15, member 22), the interface surface of the puck is thermally with the first portion of the cap (as discloses in col. 25, lines 10-22 that the layers are integrally melded; therefore it is thermally fused together),
an impact liner fused with the puck at the at least one side and fusing with the cap at the second portion of the cap (Fig. 15, member 23, as discloses in col, 25, tines 10-22 that the layers are integrally molded; therefore it is capable of thermally fused together).
Takahashi does not teach an impact liner mold to thermally fuse all of the portions of the helmet and the puck has a density higher than a density of the impact body.
Durr teaches a method of using an impact liner mold to thermally fuse all of the portions of the helmet (Fig 6, col. 6, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the method of Takahashi, by using the impact liner mold, as taught by Durr, in order to exceed all standards for helmet manufacturing.
Miyajima teaches a helmet having the puck (Fig. 3, member 21) has a density higher than a density of the impact body (Fig. 3, member 22, col, 4, lines 61 -67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the combined method Takahashi-Durr by using the different layer density, as taught by Miyajima, in order to improve the shock absorbing performance.
Regarding claim 15, the modified helmet Takahashi-Durr-Miyajima discloses the interface surface of the puck is in contiguous contact with the receiving surface of the cap (Takahashi, Fig. 15).
Regarding claim 18, the modified helmet Takahashi-Durr-Miyajima discloses the receiving surface of the cap is an inner surface of an external helmet cap, the inner surface facing toward an interior of the helmet (Takahashi, Fig 15).
Regarding claim 19, the modified helmet Takahashi-Durr-Miyajima discloses proximate the at least one side directly coupled to the impact liner body, the puck has a thickness substantially equal to a thickness of the impact liner body (Fig. 15, member 35).
Regarding claim 20, the modified helmet Takahashi-Durr-Miyajima discloses at least one of the at least one sides of the puck is exposed adjacent to an edge of the cap (Takahashi, Fig. 15, members 34 and 20).
Response to Arguments
Applicant’s arguments, dated 11-19-2020, with respect to the claim objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant's arguments, date 11-19-2020, with respect to the rejections of claims under 35 U.S.C §102 and 103 have been fully considered, but they are not persuasive because applicant argues that the prior art does not teach the step of “first "forming a puck having an interface surface and at least one side;" and then "placing the interface surface of the puck in direct contact with a receiving surface of a cap located in an impact liner mold;" and followed by "thermally fusing the interface surface of the puck directly to the receiving surface of the cap while contemporaneously forming an impact liner body inside the impact liner mold." However, then examiner respectfully disagrees as the claims never require the exact step by step.

    PNG
    media_image1.png
    384
    482
    media_image1.png
    Greyscale

Thus, Takahashi teaches the step of putting the puck and the cap together in direct contact (Fig 15 annotated above) and both of the layers are adhered or taped together (col 24, lines 26-40) and Durr teaches the step of fusing them together (col 7, lines 44-55) such as the placing the support base (i.e. puck, already made) into a mold, then injecting flexible material into the mold to form the flexible liner (i.e. cap); therefore exceed all standards for helmet manufacturing because it already provide the perforations preform to eliminate the step of drilling (col 8, line 5-10) to save the cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732